Title: From Timothy Pickering to David Humphreys, 20 April 1781
From: Pickering, Timothy
To: Humphreys, David


                        
                            Dr Sir
                            Newburgh April 20. 1781.
                        
                        Between the 5th & 13th inst. were loaded at Ringwood fifteen double teams & twenty nine
                            single teams, with
                        124 barrels of flour
                         1 barrel of biscuit
                         33 barrels of beans
                        2 hogsheads of salt
                        6 tierces of ditto
                        23 barrels—do–
                        according to the report of Mr Skidmore the deputy waggon master, who saw them loaded. On his return hither
                            the 14th inst. he met 17 more single teams on their way to Ringwood for flour. These were doubtless a part of those
                            impressed by the dragoons: for Alexander, one of the expresses who went to assist in the impresses, reports 24 teams being
                            set in motion on the 14th, and 18 more on the 18th inst. Another Express, Latham went with another
                            party, but was taken unwell, & obliged to leave the dragoons to make the impresses in Orange county by themselves.
                            Of these I have had no return. But as what provisions have actually arrived at New Windsor
                            would better satisfy the General, I sent to Mr Weed at New Windsor for a return of all he had received from Ringwood
                            during the present month, & on what days it arrived. But he & his clerk were absent. My
                            request was left, & I expect his return to-morrow: but if you chuse, you may obtain it sooner
                            by sending to Mr Weed for it in the morning, which I will thank you to do. With great esteem I am D Sir yr most obedt servt
                        
                            T. Pickering Q.M.G.
                        
                    